By the COURT.
The motion for a new trial was made on a statement of the ease, and we cannot consider any alleged error of law unless it is specified in the statement; and the ruling of the court on the defendants’ offer “to show that the money in the hands of the administrator had come to his *400hands during the existence of the first bond” is not specified as one of the particular errors upon which the defendants would rely. If the finding that the administrator received, after the bond on which the action is based was executed, a sufficient sum of money to satisfy the plaintiff’s demand, was justified by the evidence, the question whether the sureties would be liable if their principal had not had, at any time after the date of the bond, any money in his hands belonging to the estate, does not rise in this case. The evidence, as we read it, justifies that finding. We think the rulings of the court on the objections to the introduction of the orders of the probate court and the judgment-roll admitted in evidence were correct.
Judgment and order affirmed.